Exhibit 10.1

 

 

SEPARATION AND GENERAL RELEASE AGREEMENT

 

This Separation and General Release Agreement (“Agreement”), dated July 16,
2008, is entered into by and between Una S. Ryan, Ph.D. (the “Employee”) and
AVANT Immunotherapeutics, Inc., a Delaware corporation (the “Employer”), its
parents, subsidiaries and affiliates, a complete and exhaustive list of which is
attached as Exhibit A to this Agreement, and each of their respective officers,
directors, employees, shareholders, investors, members, managers, partners,
plans, plan administrators and fiduciaries, representatives, attorneys, advisors
and agents (each in their official capacities with the Employer), as well as any
predecessors, future successors or assigns or estates of any of the foregoing
(collectively, including without limitation the Employer, the “Company”).

 

WHEREAS, Employee served as Employer’s President and Chief Executive Officer
pursuant to an Amended and Restated Employment Agreement dated as of August 20,
1998 and as amended by a First Amendment dated as of December 23, 2002, a Second
Amendment dated as of September 18, 2003, and a Third Amendment dated as of
October 19, 2007 (collectively, the “Employment Agreement”);

 

WHEREAS, Employee and Employer mutually agree that Employee should no longer
serve as Employer’s President and Chief Executive Officer and that Employee’s
employment with Employer should cease; and

 

WHEREAS, each of the parties hereto believes it to be in their respective best
interests to enter into an agreement to set forth the terms of their respective
rights and obligations relating to the cessation of Employee’s employment with
Employer.

 

NOW THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements contained herein, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

1.             Separation of Employment.  Employee acknowledges and understands
that Employee’s last day of work with Employer was May 7, 2008 (the “Separation
Date”), but that Employee has continued to be paid and provided with benefits
through June 7, 2008, and that Employee has received all compensation and
benefits to which Employee is entitled as a result of Employee’s employment,
except for the compensation provided for in this Agreement.  Employee
understands that, except as otherwise provided in this Agreement, Employee is
entitled to nothing further from the Employer, including reinstatement by the
Employer or any future or deferred compensation.

 

 

--------------------------------------------------------------------------------


 

 

2.             Employee Release of Company.

 

(A)          In consideration of the release, payments and other benefits set
forth in Sections 4, 5, 6, and 7 below, Employee hereby unconditionally and
irrevocably releases, waives, discharges and gives up, to the fullest extent
permitted by law, any and all Claims (as defined below) that Employee may have
against the Company arising on or prior to the date of Employee’s execution and
delivery of this Agreement to Employer.  “Claims” means any and all actions,
charges, complaints, controversies, demands, causes of action, suits, rights,
and/or claims whatsoever, arising out of Employee’s employment with or position
as an officer, director or employee of the Company and her termination from her
employment with or position as an officer, director or employee of the Company,
including without limitation, for debts, sums of money, wages, salary,
commissions, bonuses, stock options, severance pay, vacation pay, sick pay, fees
and costs, attorneys’ fees, losses, penalties, damages, including damages for
pain and suffering and emotional harm arising, directly or indirectly, out of
any promise, agreement, offer letter, contract, understanding, common law, tort,
the laws, statutes, and/or regulations of the Commonwealth of Massachusetts, and
any other federal, state or local civil rights law, regulation or ordinance,
including, but not limited to, and to the extent applicable, federal and state
wage and hour laws, federal and state whistleblower laws, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act (excluding COBRA), the Vietnam Era Veterans
Readjustment Assistance Act, the Fair Credit Reporting Act, the Age
Discrimination in Employment Act (“ADEA”), the Older Workers Benefit Protection
Act, the Occupational Safety and Health Act, the Sarbanes-Oxley Act of 2002, and
the Massachusetts Fair Employment Practices Act (M.G.L. § 151B, et. seq.) as
each may be amended from time to time, whether arising directly or indirectly
from any act or omission, whether intentional or unintentional.  This
Section 2(A) releases all Claims including those of which Employee is not aware
and those not mentioned in this Agreement up to the date of Employee’s execution
and delivery of this Agreement to Employer.  Employee expressly acknowledges and
agrees that, by entering into this Agreement, Employee is releasing and waiving
the Claims, including, without limitation, Claims that Employee may have arising
under ADEA, which have arisen on or before the date of Employee’s execution and
delivery of this Agreement to Employer.

 

(B)           The foregoing Release does not include, and does not release, the
Employee’s right to seek to enforce the terms of this Agreement, including
without limitation the right of Employee to obtain the payments and benefits
under Sections 6 and 7 below.

 

(C)           The foregoing Release does not include, and does not release or in
any way diminish or reduce, any and all rights (including but not limited to
rights to indemnification) that Employee may currently have or may have ever had
under any of Employer’s insurance policies, including but not limited to D&O
insurance policies, under Employer’s Bylaws, Certificate of Incorporation or
other corporate documents with

 

 

2

--------------------------------------------------------------------------------


 

 

respect to any such rights, or under Massachusetts, Delaware or any other
applicable statute, law, ordinance, or regulation.  Employee’s rights under such
documents shall survive the execution of this Agreement, subject to the terms of
such documents and applicable law.  Furthermore, nothing in this General Release
or anywhere else in this Agreement is intended to nor shall it limit in any way
Employee’s right and ability to bring Claims solely against any insurance
company for denial of coverage under any such policy that may provide such
coverage to Employee.  To the extent Employee has a dispute with any insurance
company concerning coverage under any of the Employer’s insurance policies,
Employer shall provide Employee with all reasonable requested information
relevant to the dispute (e.g., provide copies of applicable policies, answer
reasonable questions concerning communications with the insurer), and shall not
do anything to unnecessarily or unreasonably undercut Employee’s effort to
obtain coverage.

 

(D)          The foregoing Release does not include, and does not release or in
any way diminish or reduce, the rights reserved to Employee under Sections
20(A)-(D), inclusive, below.

 

3.             Employee Representations; Covenant Not to Sue.  Employee hereby
represents and warrants to Employer that Employee has not: (i) filed, caused or
permitted to be filed any pending proceeding (nor has Employee lodged a
complaint with any governmental or quasi-governmental authority) against
Company, nor has Employee agreed to do any of the foregoing; (ii) assigned,
transferred, sold, encumbered, pledged, hypothecated, mortgaged, distributed, or
otherwise disposed of or conveyed to any third party any right or Claim against
Company that has been released in this Agreement; or (iii) directly or
indirectly assisted any third party in filing, causing or assisting to be filed,
any Claim against Company.  In addition, Employee represents and warrants that
Employee shall not encourage or solicit or voluntarily assist or participate in
any way in the filing, reporting or prosecution by herself or any third party of
a proceeding or Claim against Company, except as permitted under Sections 2 and
20 of this Agreement.

 

4.             Company Release of Employee.  As additional consideration for
Employee’s execution, delivery and non-revocation of this Agreement, the Company
hereby unconditionally and irrevocably releases, waives, discharges and gives up
any and all Company Claims (as defined below) that the Company may have against
Employee arising on or prior to the date of the Company’s execution and delivery
of this Separation Agreement to Employee.  “Company Claims” means any and all
actions, charges, controversies, demands, causes of action, suits, rights,
and/or claims whatsoever that the Company may have against Employee arising out
of: (i) Employee’s employment with, or position as an officer, director or
employee of the Company or the termination of Employee’s employment with, or
position as an officer, director or employee of the Company; or (ii) by reason
of any other matter, cause, or thing whatsoever from the date of Employee’s
employment with Company to the date this Agreement is executed by Company and
delivered to Employee, whether any or all of the foregoing Company Claims arise
directly or indirectly from any act or omission, whether intentional or
unintentional.  This Section 4 releases all Company Claims including those of
which Company is not aware and those not mentioned in this Agreement up to the
date of Company’s execution and delivery of this Agreement to

 

 

3

--------------------------------------------------------------------------------


 

 

Employee.  Notwithstanding the foregoing, nothing in this Section 4 shall be
deemed to release Employee from (i) Employee’s obligations under the sections of
the Employment Agreement incorporated into this Agreement as set forth in
Section 11 below, (ii) actions and claims by the Company against Employee for
contribution and/or indemnification of any action or claim brought by any third
party person arising out of Employee’s willful misconduct or gross negligence
while employed by, or serving as an officer or director of, the Company, or
(iii) actions or claims by the Company to enforce the terms of this Agreement.

 

5.             Company Representations; Covenant Not to Sue.  Company hereby
represents and warrants to Employee that Company has not: (i) filed, caused or
permitted to be filed any pending proceeding (nor has Company lodged a complaint
with any governmental or quasi-governmental authority) against Employee, nor has
Company agreed to do any of the foregoing; (ii) assigned, transferred, sold,
encumbered, pledged, hypothecated, mortgaged, distributed, or otherwise disposed
of or conveyed to any third party any right or Company Claim against Employee
that has been released in this Agreement; or (iii) directly or indirectly
assisted any third party in filing, causing or assisting to be filed, any
Company Claim against Employee.  In addition, Company represents and warrants
that Company shall not encourage or solicit or voluntarily assist or participate
in any way in the filing, reporting or prosecution by itself or any third party
of a proceeding or Company Claim against Employee, except as permitted under
Section 4 of this Agreement.

 

6.             Severance Payments and Benefits.  As good consideration for
Employee’s execution, delivery, and non-revocation of this Agreement, Employer
shall:

 

(A)          Pay to Employee a lump sum cash payment in the amount of
$1,323,203, plus interest in the amount of $10,784.10 and any Gross-Up Payment
to which Employee may be entitled pursuant to Section 6.f.(ii) and (iii) of the
Employment Agreement (the “Severance Payment”), which Severance Payment is
earned and payable as of the date hereof.  The Severance Payment shall be made
on November 8, 2008, which is the day that is six (6) months and one day
following the Separation Date (the “Severance Payment Date”).  To the extent
required by law, the Gross-Up Payment shall be paid by the Employer as
withholding tax to the taxing authorities on the Severance Payment Date.  The
parties hereby expressly acknowledge and agree that Subsections 6.f. (ii),
(iii), (iv), (v), and (vi) and 6(i) of the Employment Agreement shall apply to
the Severance Payment.  In the event Employee dies prior to the Severance
Payment Date, the Severance Payment shall be paid in accordance with this
Section 6(A) to Employee’s estate on the Severance Payment Date; provided,
however, that, to the extent required by law, the Gross-Up Payment shall be paid
by the Employer as withholding tax to the taxing authorities on the Severance
Payment Date; and

 

(B)           Pay the premiums for Employee to maintain her healthcare coverages
(dental, vision and medical) for her and her eligible dependents for 18 months
pursuant to COBRA provided, however, that Employer is not obligated to provide
such coverage to Employee in the event that (i) Employee becomes employed by an
employer providing healthcare coverages comparable to those provided by Employer
or (ii) Employer ceases in the normal course of business to provide such
coverages to its other employees, which coverages Employer may cease in its sole
discretion.  For an additional period of six (6)

 

 

4

--------------------------------------------------------------------------------


 

 

months after the 18-month COBRA period, and contingent on Employee not being
employed by an employer providing healthcare coverages comparable to those
provided by Employer as set forth above, Employer shall pay on behalf of
Employee the premiums required to be paid by Employee to be enrolled in a
healthcare plan providing supplemental coverage to Medicare such that Employee
and her eligible dependents may maintain healthcare coverages comparable to
those provided by Employer as set forth above.  During the 24-month period
provided for under this Section 6(B), Employee shall be obligated to provide
notice to Employer (attn.: Director of Human Resources) of any new employment
and healthcare coverages.

 

Employee acknowledges that the payments and benefits set forth in this Section 6
are in excess of the amount Employee is entitled to pursuant to any employment
arrangement with Employer.  Employee acknowledges that nothing in this Agreement
shall be deemed to be an admission of liability on the part of Company. 
Employee agrees that Employee will not seek anything further from Company,
except as provided for in this Agreement.

 

7.             Stock Options.  The Company and the Employee hereby acknowledge
that on March 7, 2008, the Company granted to the Employee options to purchase
612,500 shares of the Company’s common stock pursuant to the “AVANT
Immunotherapeutics, Inc. 2008 Stock Option and Incentive Plan”, having an
exercise price of $8.16 per share (the “Options”), none of which Options are
vested as of the date hereof.  As additional consideration for this Agreement,
Employer and Employee hereby agree that, (i) as of the date hereof, 153,125 of
the Options shall be deemed vested and exercisable (the “Vested Options” and the
shares of common stock issued upon exercise of the Vested Options, the “Option
Shares”); (ii) the Vested Options and the Option Shares are and shall remain
subject to the terms of the lock-up letter executed and delivered by Employee on
October 15 2007; (iii) the Vested Options shall terminate at 5:00 p.m. Eastern
time on March 7, 2011, unless exercised by Employee prior to that time; and
(iv) Employee shall give at least ten (10) days’ prior written notice to
Employer of Employee’s intention to sell or otherwise transfer Option Shares,
and, unless Employer waives this clause (iv) in writing, Employee shall sell no
more than 15,000 (as adjusted for stock splits, stock combinations, and the
like) Option Shares during any sixty (60) day period.  As of the date hereof,
all Options (other than the Vested Options) are hereby terminated and shall
hereafter be of no further force or effect.  The Option Grant Agreement entered
into as of March 7, 2008, by Employer and Employee is hereby amended as set
forth in this Section 7.

 

8.             Resignation from Official Roles.  Effective as of the Separation
Date, Employee has resigned from all positions that she then held as an officer
or director of Employer or any of its affiliates or subsidiaries.  For avoidance
of doubt, Employee hereby resigns as a director of Employer and each of
Employer’s subsidiaries, effective as of July 16, 2008.  Employee acknowledges
that she is resigning as a director of the Employer in connection with her
negotiated separation and release agreement  Upon the request of Employer,
Employee shall execute and deliver a written resignation from all such officer
or director positions directed to the appropriate party, as may be required by
the bylaws of Employer or any of its affiliates or subsidiaries.  Employee also
agrees to provide her full cooperation in taking all necessary steps in
effecting such resignations.

 

 

5

--------------------------------------------------------------------------------


 

 

9.             Expenses.  Employer shall reimburse Employee for all outstanding
reasonable out-of-pocket expenses incurred by Employee but not yet paid by
Employer in connection with the performance of Employee’s duties at Employer’s
request through the Separation Date in accordance with Employer’s expense
reimbursement policy.  In addition, to the extent Employer has not already
advanced or paid such expenses, Employer shall reimburse Employee for the
reasonable out-of-pocket expenses incurred by Employee in attending the
Phacillitate Vaccine Conference in Geneva, Switzerland; provided Employee
submits supporting documentation for such expenses in accordance with Employer’s
expense reimbursement policy.  All supporting documentation for expense
reimbursement under this Section 9 must be submitted to Employer no later than
July 31, 2008.

 

10.           Attorneys’ Fees and Costs.  Employer shall reimburse Employee
attorneys’ fees and costs incurred in connection with her separation from the
Employer, in an amount not to exceed $30,000.00.

 

11.           Survival of Certain Sections of the Employment Agreement. 
Employee and Employer hereby acknowledge and agree that, except as otherwise
provided by this Agreement, the Employment Agreement is hereby terminated and of
no further force or effect, and Employee shall have no rights thereunder
whatsoever; provided, however, that the following Sections of the Employment
Agreement shall survive and are incorporated herein by reference:  Section 6.f.
(ii), (iii), (iv), (v), and (vi) and 6(i) (as applied to the Severance Payment
as provided in Section 6 above); Section 7, including all subparts (Confidential
Information, Noncompetition, and Assignment); Section 9 (Litigation and
Regulatory Cooperation); Section 10 (Injunction); Section 11 (Arbitration of
Disputes); Section 12 (Consent to Jurisdiction); Section 18 (Notices); and
Section 20 (Governing Law).

 

12.           Nondisparagement.  Employee agrees not to make any defamatory or
derogatory statements concerning the Company.  The Company agrees not to make
any defamatory or derogatory statements concerning Employee; provided, however,
that no truthful, factual statement or disclosure concerning Employee that is
made or set forth in any S.E.C. filing of Employer shall be deemed to be
defamatory or derogatory.  Employer shall instruct the members of the Employer’s
Board of Directors, the Employer’s officers and executives, and all of the
Employer’s Human Resources employees in writing to refer all requests for
inquiries regarding Employee to the Chairman of Employer’s Board of Directors,
which inquiries the Chairman shall respond to by disclosing to prospective
employers information limited to Employee’s dates of employment and last
position held by Employee and refer such prospective employers to the joint
press release issued by the parties with respect Employee’s departure.  Nothing
in this provision is intended to or does bar Employee from seeking personal
references from persons known to her through the Company.

 

13.           Surrender and Return of Property.

 

(A)          Employee represents and warrants that (i) all documents, records,
directories, memoranda, notebooks, plans, models, components, devices or
computer software or codes, including, without limitation, all copies or
reproductions of such documents or materials, tapes, computer disks, backup
copies, and other forms of

 

 

6

--------------------------------------------------------------------------------


 

 

electronic storage media, all property belonging to or purchased with the funds
of Company and any equipment, employee or security identification or access
cards, or any other material containing or relating to the Confidential
Information (as defined in Section 7.a. of the Employment Agreement)
(collectively, the “Proprietary Items”) have been returned to an authorized
officer of Employer (ii) she has not retained and has returned to Employer all
notes, analyses, studies, forecasts, compilations, summaries, interpretations
and other documents or reports prepared by her that contain, reflect or are
based upon, in whole or in part, Confidential Information or any other
Proprietary Item (including, without limitation, all copies or reproductions of
such documents or materials, tapes, computer disks, backup copies, and other
forms of electronic storage media) and (iii) all Confidential Information and
any other Proprietary Items in electronic form have been deleted from her
personal computer systems and from all back-up and archive tapes, if such exist,
so that nothing remains on her personal computer systems in electronic form that
constitutes or contains information based on Confidential Information or any
other Proprietary Item.

 

(B)           Notwithstanding the foregoing, Employer agrees that Employee may
retain the laptop computer and Blackberry provided to her while employed. 
Employee represents and warrants that all Confidential Information and any other
Proprietary Items have been deleted from the laptop computer and Blackberry.

 

(C)           Employer shall arrange to send to Employee, or cooperate in
allowing Employee to retrieve, her personal belongings and papers located in
Employer’s offices.  Employer agrees to follow Employee’s reasonable direction
with regard to the manner in which she wishes her personal belongings sent or
retrieved, including storing such items for up to six (6) months following
June 7, 2008.

 

14.           Severability.  If it is ever held that any provision hereunder is
too broad to permit enforcement thereof to its fullest extent, such provision
shall be enforced to the maximum extent permitted by applicable law.  In the
event that one or more of the provisions contained in this Agreement shall for
any reason be held unenforceable in any respect under the law of any state of
the United States or the United States, the parties shall use best efforts to
negotiate a substitute provision or, if unable to do so, shall arbitrate their
dispute utilizing the arbitration procedure under the Employment Agreement
preserved in Section 11 above.

 

15.           Who is Bound.  Employer, Company with respect to all provisions
referencing Company, and Employee are bound by this Agreement.  Anyone who
succeeds to Employee’s rights and responsibilities (such as Employee’s heirs and
the executors and administrators of Employee’s estate) is bound, anyone who
succeeds to Employer’s rights and responsibilities, (such as its successors and
assigns) is bound, and anyone who succeeds to Company’s rights and
responsibilities (such as its successors and assigns) is also bound.

 

16.           Governing Law; Venue.  This Agreement shall be governed by and
enforced in accordance with the laws of the Commonwealth of Massachusetts
without regard to its conflicts of law principles. The parties hereto (i) agree
that any lawsuit, proceeding or action with respect to this Agreement may be
brought in the courts of the Commonwealth of Massachusetts or of the

 

 

7

--------------------------------------------------------------------------------


 

 

United States District Court for the District of Massachusetts, (ii) accept the
jurisdiction of such courts, and (iii) irrevocably waive any objection,
including, without limitation, any objection to the laying of venue or based on
the grounds of forum non conveniens, which they may now or hereafter have to the
bringing of any lawsuit, proceeding or action in those jurisdictions.

 

                17.           Headings.  The headings in this Agreement are
included for convenience of reference only and shall not affect the
interpretation of this Agreement.

 

                18.           Counterparts.  This Agreement may be executed and
delivered with facsimile signature and in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

19.           No Other Assurances; Entire Agreement; Modification.  Employee
acknowledges that in deciding to sign this Agreement she has not relied on any
promises or commitments, whether spoken or in writing, made to Employee by any
person, except for what is expressly stated in this Agreement.  This Agreement
constitutes the entire understanding and agreement between Employee and the
Company, and replaces and cancels all previous agreements and commitments,
whether spoken or written, in connection with the matters described herein,
except as otherwise provided in this Agreement.  This Agreement may be changed
only by a written instrument signed by Employee and an authorized officer of
Employer.

 

20.           Acknowledgments.  Employer and Employee acknowledge and agree
that:

 

                                                                (A)  By entering
into this Agreement, Employee does not waive any rights or Claims that may arise
after the time and date that Employee executes and delivers this Agreement to
Employer;

 

                                                                (B)  This
Agreement shall not affect the rights and responsibilities of the Equal
Employment Opportunity Commission (the “EEOC”) to enforce the ADEA and other
laws, and further acknowledge and agree that this Agreement shall not be used to
justify interfering with Employee’s protected right to file a charge or
participate in an investigation or proceeding conducted by the EEOC. 
Accordingly, nothing in this Agreement shall preclude Employee from filing a
charge with, or participating in any manner in an investigation, hearing or
proceeding conducted by, the Equal Employment Opportunity Commission, but
Employee hereby waives any and all rights to recover under, or by virtue of, any
such investigation, hearing or proceeding;

 

                                                                (C) 
Notwithstanding anything set forth in this Agreement to the contrary, nothing in
this Agreement shall affect or be used to interfere with Employee’s protected
right to test in any court, under the Older Workers’ Benefit Protection Act, or
like statute or regulation, the validity of the waiver of rights under ADEA set
forth in this Agreement; and

 

                                                                (D)  Nothing in
this Agreement shall preclude Employee from exercising Employee’s rights, if any
(i) under Section 601-608 of the Employee Retirement Income

 

 

8

--------------------------------------------------------------------------------


 

 

Security Act of 1974, as amended, popularly known as COBRA, or (ii) Employer’s
401(k) plan or other plan of Employer that is qualified under Section 401(a) of
the Code.

 

21.           Opportunity For Review.

 

                                                                (A)         
Employee represents and warrants that Employee (i) has had sufficient
opportunity to consider this Agreement, (ii) has read this Agreement,
(iii) understands all the terms and conditions hereof, (iv) is not incompetent
or had a guardian, conservator or trustee appointed for Employee, (v) has
entered into this Agreement of Employee’s own free will and volition, (vi) has
duly executed and delivered this Agreement, (vii) understands that Employee is
responsible for Employee’s own attorneys’ fees and costs, (viii) has had the
opportunity to review this Agreement with counsel of her choice,
(ix) understands that Employee has been given twenty-one (21) days to review
this Agreement before signing this Agreement and understands that she is free to
use as much or as little of the 21-day period as she wishes or considers
necessary before deciding to sign this Agreement, (x) understands that if
Employee does not sign and return this Agreement to Employer’s counsel (Attn.:
David M. Wissert, Lowenstein Sandler PC, 65 Livingston Avenue, Roseland, New
Jersey 07068) on or before July 16, 2008, Employer shall have no obligation to
enter into this Agreement, Employee shall not be entitled to receive the
payments and benefits provided for under Sections 6 and 7 of this Agreement, and
the Separation Date shall be unaltered; and (xi) understands that this Agreement
is valid, binding, and enforceable against the parties hereto in accordance with
its terms.

 

                                                                (B)          
This Agreement shall be effective and enforceable on the eighth (8th) day after
execution and delivery to Employer’s counsel by Employee (the “Effective
Date”).  The parties hereto understand and agree that Employee may revoke this
Agreement in writing after having executed and delivered it to Employer’s
counsel, provided such writing is received by Employer’s counsel (Attn.: David
M. Wissert, Lowenstein Sandler, PC, 65 Livingston Avenue, Roseland, New Jersey
07068; fax 973.597.2561; e-mail dwissert@lowenstein.com) no later than
11:59 p.m. on the seventh (7th) day after Employee’s execution and delivery of
this Agreement to Employer’s counsel.  If Employee revokes this Agreement, it
shall not be effective or enforceable and Employee shall not be entitled to
receive the payments and benefits provided for under Sections 6 and 7 of this
Agreement, and the Separation Date shall be unaltered.

 

Agreed to and accepted by, on this 14th day of July, 2008

 

 

Witness

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

 

/s/ Una S. Ryan

 

 

 

 

Una S. Ryan

 

 

9

--------------------------------------------------------------------------------


 

 

Agreed to and accepted by, on this 14th day of July, 2008

 

 

 

 

 

 

 

 

EMPLOYER:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AVANT Immunotherapeutics, Inc.,

 

 

 

 

 

 

 

on behalf of itself and the COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Anthony Marucci

 

 

 

 

 

 

 

Duly Authorized

 

 

 

 

 

 

 

Name: Anthony Marucci

 

 

 

 

 

 

 

Title: Interim Chief Executive

 

 

 

 

 

 

 

Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------